Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 8-9, 12, and 15-16 are rejected under 102(a)(1) as being anticipated by Fillingim et al (US PUB 2011/0060927) in view of Diab (US 2012/0230209 A1).
As to claim 1, Fillingim teaches the invention as claimed including:
a system (Fig.1) comprising: 
a memory subsystem (Fig. 1, solid state storage device 102 or 530 [0072], [0281]) comprising a memory and a memory controller ([0281] storage device with interleaved controller);
one or more processors (graphic processors [0188]) configured to generate memory requests (read, write, erase [0283]) targeting the memory (solid state storage device]); and
a system management unit (Fig. 5, power management apparatuses 122) configured to transfer a portion of a power budget from the  memory subsystem to the one or more processors responsive to detecting a first condition  (“In certain embodiments, the power management apparatuses 122, 122a-c may dynamically adjust power allocations for the storage device 102 and the components 530a-c.” [0189] “If the queue 710 is far below an acceptable level, the schedule module 612 may inform the master module 618. The master module 618 may determine that the associated component 530 does not need the entire power consumption target allocated and reduce it in response to a request from another component 530 requesting a larger power allotment” [0274]);
wherein the memory controller is configured to delay non-critical memory requests (as low priority memory commands) received from the one or more processors while performing critical memory requests (high priority memory commands) to the memory, responsive to detecting said transfer.(“The method, in another embodiment, includes adjusting execution of one or more operations on the data storage device in response to the power consumption rate of the data storage device failing to satisfy the power consumption target.” [0009]; “The throttle module 622, in certain embodiments, may adjust certain types of operations without adjusting other types of operations, may adjust different types of operations in different manners, or may otherwise dynamically or selectively adjust operations by type.” [0213] “As a result, the schedule module 612 may ensure that the component 530 does not exceed the power consumption target based on the information provided by the operations module 614. In addition, the schedule module 612 may select operations 702 from the queue 710 according to priorities. For example, in certain embodiments, read operations may be given the highest priority, followed by writes, and finally by erase operations. The schedule module 612 may maintain these priority values.” [0268] “In certain embodiments, when certain operations 702 are continuously delayed or aborted due to lack of priority” [0271]).
Fillingim does not teach wherein the portion of the power budget which is transferred to the one or more processors is based at least in part on a number of requests stored in a pending request queue of the memory controller. However, Diab teaches wherein the portion of the power budget which is transferred to the one or more processors is based at least in part on a number of requests stored in a pending request queue of the memory controller (to maximize the number of PD power requests that can be accommodated by the PSE, the PSE needs to attribute power budgets to each PSE port in an accurate manner, paragraphs [18-20]).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of wherein the portion of the power budget which is transferred to the one or more processors is based at least in part on a number of requests stored in a pending request queue of the memory controller as taught by Fillingim into Diab to provide efficiency in a computer which can be improved through an accurate estimation of a power loss attributable to the cable.

 	As to claim 2, Fillingim teaches the system as recited in claim 1, wherein the first condition comprises the one or more processors having tasks to execute ([274] If the queue 710 is far below an acceptable level, the schedule module 612 may inform the master module 618. The master module 618 may determine that the associated component 530 does not need the entire power consumption target allocated and reduce it in response to a request from another component 530 requesting a larger power allotment).
As to claim 5, Fillingim teaches the system as recited in claim I, wherein the system management unit is configured to transfer a portion of a power budget from the one or more processors to the memory subsystem responsive to detecting a second condition (Fig. 1 and 5, 122, 530a-c, 122a-c power management apparatus; Fig. 6B, 122, 612; [255] For example, the schedule module 612 may determine that the queue 710 is filling rapidly and request a higher allocation of power. The master module 618 may increase the power consumption target for one component 530 and reduce the power consumption target for another.)
 
As to claims 8-9 and 12, they are method claim of claims 1-2, 5. Therefore, they are rejected for the same reason as claims 1-2 and 5 above.
As to claims 15-16 they are apparatus claim of claims 1-2. Therefore, they are rejected for the same reason as claims 1-2 above.

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over in view over Fillingim et al (US PUB 2011/0060927) in view of Diab (US 2012/0230209 A1) further in view of Breuer et al. (US 2010/0128681 A1).
As to claims 3 and 10, Fillingim and Diab do not explicitly teach the first condition further comprises a number of critical memory requests stored in a pending request queue of the memory controller is below a first threshold. However, Breuer teaches first condition further comprises a number of critical memory requests stored in a pending request queue of the memory controller is below a first threshold (If the executed check results in at least one of the following: that the class indicates a request with a high priority such as a first class, the hop count is below a defined threshold and the current statistics show that the number of received requests per class and/or per hop count is below a defined threshold, paragraphs [48-50]).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of first condition further comprises a number of critical memory requests stored in a pending request queue of the memory controller is below a first threshold as taught by Breuer into the Fillingim and Diab in order to gain the advantage of ensuring that transmissions between nodes are controlled.
As to claim 17, Breuer teaches first condition further comprises a number of critical memory requests stored in a pending request queue of the memory controller is below a first threshold (If the executed check results in at least one of the following: that the class indicates a request with a high priority such as a first class, the hop count is below a defined threshold and the current statistics show that the number of received requests per class and/or per hop count is below a defined threshold, paragraphs [48-50]).

Claims 4 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Fillingim et al (US PUB 2011/0060927) in view of Diab (US 2012/0230209 A1) further in view of Breuer (US 2010/0128681 A1) further in view of Bass (US 5,487,170 A).
As to claim 4, the combination of Fillingim, Diab and Breuer do not explicitly teach a critical memory request that has at least a given number of dependent instructions; a request that corresponds to a previous request that caused a stall of at least a given number of cycles; a request issued by a thread that holds a lock. However, Bass teaches a critical memory request is one of:
a request that has at least a given number of dependent instructions; a request that corresponds to a previous request that caused a stall of at least a given number of cycles; a request issued by a thread that holds a lock; a request issued by a previous thread that has not yet reached a synchronization point; and a request otherwise deemed likely to reduce performance if delayed; and a non-critical memory request is a request not deemed a critical memory request (When more than one request for access to system resources is presented to task scheduler 22, tasks are granted access in accordance with a predetermined overall priority in which programmable time requests (isochronous time dependent requests) are granted highest priority, group 1 requests are next followed by group 2 requests, group 3 requests, etc. to the last or lowest priority which is group N requests where N is the highest group number requesting service at any time in the system. If a time dependent task is requesting use of system resources and its programmable time request is also active, it will be granted access, col. 5, lines 20-38).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of first condition further comprises a request that has at least a given number of dependent instructions as taught by Bass into Fillingim, Diab and Breuer in order to gain the advantage of assures that all requests for access to system resources by any task will be provided access in turn and that no task will be locked out from access.

As to claim 18, Bass teaches a critical memory request is one of:
a request that has at least a given number of dependent instructions; a request that corresponds to a previous request that caused a stall of at least a given number of cycles; a request issued by a thread that holds a lock; a request issued by a previous thread that has not yet reached a synchronization point; and a request otherwise deemed likely to reduce performance if delayed; and a non-critical memory request is a request not deemed a critical memory request (when more than one request for access to system resources is presented to task scheduler 22, tasks are granted access in accordance with a predetermined overall priority in which programmable time requests (isochronous time dependent requests) are granted highest priority, group 1 requests are next followed by group 2 requests, group 3 requests, etc. to the last or lowest priority which is group N requests where N is the highest group number requesting service at any time in the system. If a time dependent task is requesting use of system resources and its programmable time request is also active, it will be granted access, col. 5, lines 20-38).

Allowable Subject Matter
Claims 6-7, 11, 13-14 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Reasons for Allowance
The closest prior art, Ranganathan (US 2007/0067656 A1) discloses in other instances, the power budget threshold may comprise a run -time parameter that is varied based on an external trigger, such as, a power supply failure, reduced resource utilizations, etc. In addition, the specific value and the level of rigidity in the enforcement of the power budget may depend upon the objective function being optimized and the level of aggressiveness in the design of components included in the electronic environment 100, 100'. For example, the system power budget may be set to a power budget value close to the estimated 90.sup.th percentile of typical usage of the expected workloads, determined, for instance, through profiling, with an "allowance factor" for unexpected transients. In this example, more conservative power budget value settings may use an estimate of the peak values while more aggressive approaches may use the estimated average power consumption values. Similarly, optimizations targeting cooling and average power may be more relaxed about brief transients when the power budget is not enforced versus optimizations targeting power delivery.
However, none of the prior art, alone or in combination, anticipates or renders obvious the combination of limitations set forth in the independent claims … “wherein the memory controller is configured to: receive an indication of a reduced power budget; convert the reduced power budget into a first number of memory requests per unit of time; and perform a number of memory requests per unit of time to memory that is less than or equal to the first number of memory requests per unit of time” as disclosed in claims 6-7, 13-14, 19 and 20 above, and in addition, none of the prior art, alone or in combination, anticipates or renders obvious the combination of limitations set forth in the independent claims … “wherein the portion of the power budget which is transferred to the one or more processors is inversely proportional to the
number of critical memory requests stored in the pending request queue of the memory controller” as disclosed in claim 11 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773.  The examiner can normally be reached on M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMQUY TRUONG/Primary Examiner, Art Unit 2195